PER CURIAM.
We find substantial competent evidence supporting the deputy’s ultimate finding that claimant is entitled to temporary total and temporary partial benefits and so affirm his award. See Holiday Care Center v. Scriven, 418 So.2d 322, 325 (Fla. 1st DCA 1982). However, we remand this cause for further proceedings so that the deputy may complete his incomplete findings regarding the specific dates for which such benefits, respectively, have been awarded.
AFFIRMED but REMANDED.
ROBERT P. SMITH, Jr., BOOTH and WIGGINTON, JJ., concur.